Per Curiam.
[¶ 1] Kevin Martin appeals from a judgment entered after a jury awarded Brian Marler $10,400 in damages for breach of contract and from an order denying Martin's motion for a new trial. On appeal, Martin raises thirteen separate issues for this Court to address. This Court is limited to a review of the issues Martin raised in his motion for a new trial. See Prairie Supply, Inc. v. Apple Elec., Inc. , 2015 ND 190, ¶ 7, 867 N.W.2d 335. We conclude the district court did not abuse its discretion in denying Martin's motion for a new trial. We summarily affirm under N.D.R.App.P. 35.1(a)(4) and (7).
[¶ 2] Gerald W. VandeWalle, C.J.
Jon J. Jensen
Jerod E. Tufte
Daniel J. Crothers
Lisa Fair McEvers